Willson, Judge.
It is shown by the evidence that defendant explained his possession of the blankets by the statement *574that one Allison had given them to him, and had authorized him to get them from the place from which he took them. He proved that Allison had such a pair of blankets at the place, and that Allison told him if he would get them he might have them. Allison’s blankets were similar in all respects to those taken by the defendant. These facts are not disproved or controverted by the State’s evidence. Defendant took the blankets openly, without any concealment or effort to conceal the taking. He took them under a claim of ownership.
Opinion delivered May 11, 1889.
We,think the evidence shows that the taking was not fraudulent, but was under a mistake of fact, and does not, therefore, sustain the conviction. The judgment is reversed and the cause is remanded.

Reversed and remanded.